ITsh, J.
Though there was evidence showing that the plaintiff was injured by reason of a defect in the implement furnished him with which-to work by his-master, the defendant, yet as it did not appear that the latter either knew, or in tile exercise of ordinary care and diligence ought to have known, of such defect, and did appear from the plaintiff’s own testimony that he had equal means with the master of ascertaining the existence of the - defect, the judgment of nonsuit was right. Civil Code, §§ 2611, 2612.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.